PER CURIAM.
The matter of the default of petitioner in making deposit required by Rule 19 of the Rules of this Court, estimated expense of printing transcript of record herein, within the time as required by rule, coming on regularly for hearing, and it appearing from the files of this Court that no deposit has been made, that petitioner is in default, and has failed to respond to -the notice issued by the clerk of this Court that the matter would be presented to the Court on this date; it is ordered that the petition to review in this cause be dismissed for failure of petitioner to make printing deposit, that a judgment be filed and entered accordingly, and that the mandate of this Court in this cause issue as provided in rule.